Name: Commission Regulation (EEC) No 1158/84 of 26 April 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 84 Official Journal of the European Communities No L 112/7 COMMISSION REGULATION (EEC) No 1158/84 of 26 April 1984 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 884/84 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 884/84 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980 , p . 1 . (2) OJ No L 140 , 20 . 5 . 1982, p . 22. H OJ No L 91 , 1 . 4 . 1984, p . 16 . No L 112/8 Official Journal of the European Communities 28 . 4 . 84 ANNEX to the Commission Regulation of 26 April 1984 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 6 from 7 to 13 May 1984 (') Week No 7 from 14 to 20 May 1984 (') Week No 8 from 21 to 27 May 1984 (') Week No 9 from 28 May to 3 June 1984 (') 02.01 A IV b) 1 148,250 146,750 143,000 139,250 2 103,775 102,725 100,100 97,475 3 163,075 161,425 157,300 153,175 4 192,725 190,775 185,900 181,025 5 aa) 192,725 190,775 185,900 181,025 bb) 269,815 267,085 260,260 253,435 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.